Citation Nr: 0930352	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  08-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to service connection for arthritis of the 
back, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to 
February 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for arthritis of the knees and arthritis of the 
back.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing on April 8, 2009.  Concurrent to the April 
8, 2009 hearing, the Veteran submitted evidence and a written 
waiver, waiving a review of this evidence by the RO.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c).  In addition, a 
copy of the hearing transcript has been incorporated into the 
Veteran's case file.  


FINDINGS OF FACT

1.  Competent evidence of a nexus between arthritis of the 
knees and active military service is not of record. 

2.  Competent evidence of a nexus between arthritis of the 
back and active military service is not of record or any 
service-connected disability is not of record. 


CONCLUSIONS OF LAW

1.  Arthritis of the knees was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).

2.  Arthritis of the back was not incurred in or aggravated 
by active military service, nor may in-service occurrence be 
presumed, nor was it caused by or proximately due to any 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Service 
incurrence will be presumed for certain chronic diseases, 
such as arthritis, if they are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

It is also noted that service connection may be granted for a 
disability which is proximately due to and the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The Veteran seeks service connection for arthritis of the 
knees and back.  He asserts that he was informed by medical 
personnel at the U.S. naval hospital in 1965 that he had 
arthritis of the knees, which likely resulted from playing 
football in service.  The Veteran does not assert that his 
back arthritis began in service, but rather that it is 
attributed to his knee arthritis and that it began to flare 
up in July 2005.  (See Letter signed by the Veteran dated in 
January 2007).

A review of the Veteran's service treatment records does not 
show any record or complaints regarding arthritis.  The 
Veteran's enlistment examination dated in October 1961 shows 
no complaints regarding arthritis and no injuries relating to 
the Veteran's knees or back.  None of the service treatment 
records documents any injuries to the Veteran's knees or 
back.  October 1964 records show that the Veteran was in an 
automobile accident and injured his shoulder, no complaints 
were asserted or noted regarding his back or knees.  November 
1965 records show that the Veteran injured his jaw while 
playing football, but no complaints or findings were noted 
with regard to the Veteran's back or knees.  The Veteran's 
separation examination dated in January 1966 shows no 
complaints or findings regarding the Veteran's spine or lower 
extremities and also does not note any arthritis.  The 
Veteran's DD 214 notes that the Veteran was recommended for 
reenlistment for four months, by reasons of involuntary 
extension.

Thereafter, the record is silent with regard to any 
complaints or findings associated with arthritis of the knees 
until many years after service.  In fact, the earliest 
records of pain, by the Veteran's own admissions, began in 
1978, over 10 years after service.  The available post 
service medical records show a right medial meniscectomy in 
1978.  Private medical records from Cincinnati Sports 
Medicine and Orthopedic Center dated in June 1994, record 
that the Veteran has reported pain in his knee since 1978.  
Medical records regarding the Veteran's back show treatment 
beginning in 2004, over 35 years after the Veteran separated 
from service.

Indeed, the record shows that the Veteran has undergone 
numerous procedures for his knees and has sought numerous 
treatments for his back, but not one of the reports 
attributes his disabilities to service.  

In addition to the lack of evidence showing that the 
Veteran's knee and back arthritis began in service, became 
manifest to a compensable degree within a year after service 
or is in any way linked to service, the Board is aware of the 
provisions of 38 C.F.R. §3.303(b), relating to chronicity and 
continuity of symptomatology.  

In this regard, the service treatment records are negative 
and the post service evidence does not substantiate the 
Veteran's assertions, as he received treatment for his knees 
and back many years after service.  The lapse in time between 
service and the first diagnosis after service weigh against 
the Veteran's claims.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

As discussed above, it appears that the Veteran has asserted 
service connection for arthritis of the back, claimed as 
secondary to his arthritis of the knees.  It is noted that 
service connection may be granted for a disability, which is 
proximately due to, and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  However, as 
demonstrated above, service connection for arthritis of the 
knees has not been established.  As such, the Veteran's claim 
for service connection for back arthritis on a secondary 
basis is denied as a matter of law.

The Board recognizes that the Veteran is competent to state 
that he experienced pain in his knees during service.  
However, the Veteran is not competent to relate his current 
arthritis to service.  More importantly, not one physician 
has opined that the Veteran's disorders are service related.  
A review of the record reveals that the facts provided by the 
Veteran are inconsistent and contradict objective reliable 
facts contained within the record.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the Veteran if rebutted by the overall weight 
of the evidence).  Again, the service treatment records are 
silent, the record is silent with regard to any complaints of 
or findings associated with arthritis until many years after 
service. 

In this case, the evidence preponderates against the 
Veteran's claims.  The Board has considered the applicability 
of "benefit of the doubt" doctrine; however, the record 
does not demonstrate an approximate balance of positive and 
negative evidence as to warrant the resolution of these 
matters on that basis.  38 U.S.C.A. § 5107(b).  Thus, the 
claims of entitlement to service connection for arthritis of 
the knees and back are denied.

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in July 2006, prior to the 
initial adjudication of the claims.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claims for service connection.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2006 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Although no longer required, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claims.

The Court in Dingess/Hartman, 19 Vet. App. 473 (2006) holds 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  As previously defined by the 
courts, those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in a December 2007 
letter.  

However, notwithstanding this belated Dingess notice on 
elements (4) and (5), the Board determines that the Veteran 
is not prejudiced, because he had a meaningful opportunity to 
participate effectively in the processing of his claim.  As 
noted above, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection in July 2006, prior to the 
initial adjudication of the claims.  The Veteran's claim was 
also readjudicated in April 2008.  Further, as discussed in 
detail above, a preponderance of the evidence is against the 
claim for service connection, and therefore any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to decide 
this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and private medical records.  

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claims 
for arthritis of the knees and back; however, given the facts 
of this case a VA examination is not required.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that arthritis of the knees or back may be 
associated with service.  The Board finds that neither the 
service treatment records nor post service medical reports 
suggest a nexus between service and the Veteran's current 
disabilities.  Thus, the evidence does not warrant the 
conclusion that a remand for an examination and/or opinion is 
necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
Veteran with a medical examination absent an indication of a 
causal connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).    

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to service connection for arthritis of the back, 
to include as secondary to service-connected disability is 
denied.




____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


